     Case 4:18-cv-00139-AW-CAS Document 147 Filed 02/27/19 Page 1 of 1




            UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION
DONNY PHILLIPS,
           Plaintiff,
v.                                Case No. 4:18cv139-MW/CAS
MARK S. INCH, et al.,
            Defendants.
__________________________/
            ORDER GRANTING CONSENT MOTION FOR
           EXTENSION TO MAKE EXPERT DISCLOSURES

     This Court has considered, without hearing, Defendants’ unopposed

motion for a time extension to make expert disclosures pursuant to Rule

26(a)(2). The motion is GRANTED. Defendants shall make their expert

disclosures on or before March 18, 2019.

     SO ORDERED on February 27, 2019.


                                   s/Mark E. Walker           ____
                                   Chief United States District Judge
